     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 1 of 25


 1    LAW OFFICES OF FERGUSON, PRAET & SHERMAN, APC
      BRUCE D. PRAET SBN 119430
 2    bpraet@aol.com
      ALLEN CHRISTIANSEN SBN 263651
 3    achristiansen@law4cops.com
      1631 E. 18th Street
 4    Santa Ana, California 92705
      (714) 953-5300 C Fax (714) 953-1143
 5
 6    Attorneys for Defendants
      CITY OF CERES, CERES POLICE DEPARTMENT and
 7    BRENT SMITH
 8
                          UNITED STATES DISTRICT COURT
 9
                        EASTERN DISTRICT OF CALIFORNIA
10
11    ESTATE OF CARMEN MENDEZ,       )         No. 1:18-cv-01677-LJO-BAM
      JORGE MENDEZ, SR., JORGE       )
12    MENDEZ, JR., KYLAND RILEY,     )         Hon. Lawrence J. O’Neill
      ROSARIO SANCHEZ, BERTHA        )
13    MENDEZ, and DOMINGO            )         MEMORANDUM OF POINTS
      MENDEZ,                        )         AND AUTHORITIES IN
14                                   )         SUPPORT OF MOTION FOR
                        Plaintiffs,  )         JUDGMENT ON THE
15                                   )         PLEADINGS PURSUANT TO
           vs.                       )         FEDERAL RULE OF CIVIL
16                                   )         PROCEDURE 12(C);
                                     )
17    CITY OF CERES, CERES POLICE )            Date      : March 21, 2019
      DEPARTMENT, BRENT SMITH, )               Time      : 8:30 a.m.
18    and DOES 1 to 50,              )         Courtroom : 4 - 7th Floor
                                     )
19                      Defendants.  )
      ______________________________ )
20
21
22
23
24
25
26
27
28    ///



            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                  MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 2 of 25


 1                                             Table of Contents
 2
      I.      INTRODUCTION AND FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 3
 4    II.     PLAINTIFFS’ LITIGATION CANNOT PROCEED BECAUSE PLAINTIFFS
 5            HAVE FAILED TO JOIN A NECESSARY PARTY . . . . . . . . . . . . . . . . . . 1

 6    III.    PLAINTIFFS FAIL TO STATE ANY COGNIZABLE CLAIMS AS
 7            REQUIRED BY THE FEDERAL RULES AND THE HOLDINGS OF
 8
              TWOMBLY AND IQBAL . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

 9    IV.     THE CERES POLICE DEPARTMENT IS NOT A PROPER PARTY AND IS
10            DUPLICATIVE OF SUING THE CITY OF CERES AND MUST BE
11
              DISMISSED FROM THIS LITIGATION WITH PREJUDICE . . . . . . . . . . 4

12    V.      PLAINTIFFS’ HAVE ALLEGED NO CLAIMS UPON WHICH RELIEF
13            MAY BE GRANTED AS TO CHIEF BRENT SMITH AND HE MUST BE
14
              DISMISSED FROM THIS LITIGATION. . . . . . . . . . . . . . . . . . . . . . . . . . . 4

15    VI.     PLAINTIFFS’ SECOND AND THIRD CAUSES OF ACTION ARE
16            DUPLICATIVE AND ARE ALLEGED BY PARTIES THAT LACK
17
              STANDING TO BRING SUCH CLAIMS . . . . . . . . . . . . . . . . . . . . . . . . . . 6

18            A.      Plaintiffs’ Third Cause of Action is Duplicative of their Second Cause
19                    of Action and Must be Dismissed . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
20
              B.      The Aunt, Grandfather and Grandmother of Decedent Lack Standing to
21                    Bring Claims Under Either Cause of Action. . . . . . . . . . . . . . . . . . . . 7
22
23
      VII. PLAINTIFFS’ FOURTH CAUSE OF ACTION BROUGHT UNDER
           ARTICLE I § 13 OF THE CALIFORNIA CONSTITUTION MUST BE
24         DISMISSED WITH PREJUDICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
25
26
      VIII. PLAINTIFFS, OTHER THAN ESTATE OF CARMEN MENDEZ, HAVE NO
            VIABLE CLAIMS UNDER THE BANE ACT. . . . . . . . . . . . . . . . . . . . . . . 9
27
28

                                                          i
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                   MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 3 of 25


 1    IX.    PLAINTIFFS’ DUPLICATIVE, SUPERFLUOUS AND UNNECESSARY
 2           ALLEGATIONS AT PAGES 17 THROUGH 22 SHOULD BE DISMISSED
             AND/OR STRICKEN . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 3
 4    X.     PLAINTIFFS’ MONELL CLAIMS FAIL TO STATE A CLAIM UPON
 5           WHICH RELIEF MAY BE GRANTED . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

 6           A.      Plaintiffs’ Monell Claim Based on Training Fails to State a Claim Upon
 7                   which Relief may be Granted . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
 8
             B.      Plaintiffs’ Allegations of a Lack of Policy Fail to State a Claim Upon
 9                   which Relief may be Granted . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
10
11
             C.      Plaintiffs’ Monell Claim Based on Supervisory Liability Fails to State
                     a Claim Upon which Relief may be Granted. . . . . . . . . . . . . . . . . . . 15
12
13    XI.    CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            ii
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                  MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 4 of 25


 1                                                  Table of Authorities
 2    Federal Cases                                                                                            Page
      Abeytia v. Fresno Police Dep’t. (E.D. Cal. 2009)
 3    2009 U.S. Dist. LEXIS 49500 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 4
 5    AE ex rel. Hernandez v. City of Tulare (9th Cir. 2012)
      666 F.3d 631 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
 6
 7    Aschroft v. Iqbal (U.S. 2009)
 8
      556 U.S. 662 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

 9    Bay Area Rapid Transit District v. Superior Court of Alameda Cty. (9th Cir. 1995)
10    38 Cal. App. 4th 141. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
11
      Bell Atlantic Corp. v. Twombly (U.S. 2007)
12    550 U.S. 544 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
13
14
      Board of County Commissioner v. Brown (U.S. 1997)
      520 U.S. 397 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
15
16    Brown v. County of Kern (E.D. Cal. Feb. 26, 2008)
17
      2008 U.S. Dist. LEXIS 14216 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

18    Canas v. City of Sunnyvale (N.D. Cal. Jan. 19, 2011)
19    2011 U.S. Dist. LEXIS 4942 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
20
      Cangress v. City of Los Angeles (C.D. Cal. Mar. 22, 2016)
21    2016 U.S. Dist. LEXIS 192571 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 14
22
23
      City of Canton v. Harris (U.S. 1989)
      489 U.S. 378 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
24
25    City of Oklahoma City v. Tuttle (U.S. 1985)
26
      471 U.S. 808 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 14

27    City of Simi Valley v. Superior Court (9th Cir. 2003)
28    111 Cal. App. 4th 1077 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
                                                                  iii
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                  MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 5 of 25


 1
 2    Cousins v. Lockyer (9th Cir. 2009)
      568 F.3d 1063 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
 3
 4    Duenas v. County of Imperial (S.D. Cal. Mar. 9, 2015)
 5    2015 U.S. Dist. LEXIS 182191 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

 6    Fantasy, Inc. v. Fogerty (9th Cir. 1993)
 7    984 F.2d 1524 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 8
      Fields v. Legacy Health Sys. (9th Cir. 2005)
 9    413 F.3d 943 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
10
11
      Galen v. County of Los Angeles (9th Cir. 2007)
      477 F.3d 652 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 12
12
13    Harvey v. City of Fresno (E.D. Cal. 2009)
14
      2009 U.S. Dist. LEXIS 89519 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

15    Hayes v. County of San Diego (9th Cir. 2013)
16    736 F.3d 1223 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
17
      Henderson v. City and County of San Francisco (N.D. Cal. Dec. 1, 2006)
18    2006 U.S. Dist. LEXIS 87262 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
19
20
      Hillblom v. County of Fresno (E.D. Cal. 2008)
      539 F. Supp. 2d 1192 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
21
22    Jarreau-Griffin v. City of Vallejo (E.D. Cal. Dec. 9, 2013)
23
      2013 U.S. Dist. LEXIS 172886 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

24    Kentucky v. Graham (1985)
25    473 U.S. 159 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
26
      Luke v. Abbot (C.D. Cal. 1997)
27    954 F. Supp. 202. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
28

                                                                  iv
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                  MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 6 of 25


 1
 2    Mann v. City of Sacramento (9th Cir. 2018)
      2018 U.S. App. LEXIS 25462, ___ Fed. Appx. ___ . . . . . . . . . . . . . . . . . . . . . . 6, 7
 3
 4    Meehan v. County of Los Angeles (9th Cir. 1988)
 5    856 F.2d 102 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

 6    Merritt v. County of Los Angeles (9th Cir. 1989)
 7    875 F.2d 765 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
 8
      Mistriel v. Kern County (E.D. Cal. 2011)
 9    2011 U.S. Dist. LEXIS 24579 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
10
11
      Monell v. Dep’t of Soc. Servs. (U.S. 1978)
      436 U.S. 658 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5(fn1), 11, 12, 13, 14, 15, 16
12
13    Mong Kim Tran v. City of Garden Grove (C.D. Cal. Feb. 7, 2012)
14
      2012 U.S. Dist. LEXIS 15606 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

15    Ohlsen v. County of San Joaquin (E.D. Cal. June 3, 2008)
16    2008 U.S. Dist. LEXIS 44566 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
17
      Pembaur v. Cincinnati (U.S. 1986)
18    475 U.S. 469 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
19
20
      Phillips Petroleum Co. v. Int’l Bhd. of Boilermakers (S.D. Tex 2003)
      251 F. Supp. 2d 1354 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
21
22    Piper v. Cabillo (9th Cir. 2016)
23
      670 Fed. Appx. 507 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

24    Reese v. City of Sacramento (9th Cir. 2018)
25    888 F.3d 1030 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
26
      Rivera v. County of San Diego (C.D. Cal. Dec. 5, 2016)
27    2016 U.S. Dist. LEXIS 194314 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
28

                                                                  v
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                  MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 7 of 25


 1
 2    Sanchez v. City of Fresno (E.D. Cal. 2012)
      914 F. Supp. 2d 1079 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 3
 4    Silvas v. E*trade Mortgage Corp. (9th Cir. 2008)
 5    514 F.3d 1001 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

 6    Starr v. Baca (9th Cir. 2010)
 7    652 F.3d 1202 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
 8
      Taylor v. List (9th Cir. 1989)
 9    880 F.2d 1040 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6
10
11
      Ward v. City of San Jose (9th Cir. 1991)
      967 F.2d 280 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
12
13    Weber v. Department of Veterans Affairs (9th Cir. 2008)
14
      512 F.3d 1178 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

15    Whitaker v. Garcetti (9th Cir. 2007)
16    486 F.3d 572 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
17
      Wheeler v. City of Santa Clara (9th Cir. 2018)
18    894 F.3d 1046 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
19
20
      Whittlestone, Inc. v. Handi-Craft Co. (9th Cir. 2010)
      618 F.3d 970 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
21
22    Ybarra v. Reno Thunderbird Mobile Home Village (9th Cir. 1984)
23
      723 F.2d 675 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

24    Young v. City of Visalia (E.D. Cal. 2009)
25    687 F. Supp. 2d 1141 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
26
27
28    ///
                                                                  vi
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                  MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 8 of 25


 1    Statutes                                                                                                        Page
 2    42 U.S.C. § 1983. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim.

 3    Federal Rule of Civil Procedure Rule 12. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
 4
 5    Federal Rule of Civil Procedure Rule 19. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 2

 6    California Civil Code Section 52.1(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
 7
 8
      California Code of Civil Procedure Section 377.32 . . . . . . . . . . . . . . . . . . . . . . . . 2

 9    California Constitution Article I, Section 13 . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 16
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                              vii
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                  MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 9 of 25


 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2          IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS
 3    I.     INTRODUCTION AND FACTS
 4           At the outset, this Court must be made aware that this matter cannot proceed
 5    because Plaintiffs have failed to join the mother of decedent, Stephanie Beidleman,
 6    a necessary party per Fed. R. Civ. P. Rule 19, to wit, “[m]y status as successor-in-
 7    interest is shared with Stephanie Beidleman, Carmen Mendez’s mother.” (Dkt. No.
 8    1-1, ¶5). As such, this Court must make an order that Stephanie Beidleman be made
 9    a party to this litigation. Fed. R. Civ. P. Rule 19(a)(2).
10
11           Plaintiffs bring this action for damages resulting from an officer involved
12    shooting that occurred in the afternoon hours of April 18, 2018 wherein decedent
13    Carmen Mendez was shot. (Dkt. No. 1, ¶¶18-22). There are few details beyond this
14    alleged in Plaintiffs’ Complaint.
15           Based upon that single incident, Plaintiffs allege some eight (8) separate causes
16    of action on behalf of persons and parties who were not present during the incident
17    and lack standing to bring the claims alleged (e.g. aunt, grandmother, grandfather).
18    (Dkt. No. 1, ¶¶5-11). As set forth herein, the aunt, grandmother and grandfather lack
19    standing to bring the claims alleged and must be dismissed with prejudice from this
20    litigation.
21           For all of the reasons set forth herein, certain claims and parties must be
22    dismissed from this litigation, many or all with prejudice as further amendment
23    cannot cure the deficiencies set forth.
24    II.    PLAINTIFFS’        LITIGATION           CANNOT        PROCEED       BECAUSE
25           PLAINTIFFS HAVE FAILED TO JOIN A NECESSARY PARTY
26           Fed. R. Civ. P. Rule 19 requires that “[a] person who is subject to service of
27    process and whose joinder will not deprive the court of subject-matter jurisdiction
28    must be joined as a party if: (A) in that person’s absence, the court cannot accord
                                                 1
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                  MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 10 of 25


 1    complete relief among existing parties; or (B) that person claims an interest relating
 2    to the subject of the action and is so situated that disposing of the action in the
 3    person’s absence may: (i) as a practical matter impair or impede the person’s ability
 4    to protect the interest; or (ii) leave an existing party subject to a substantial risk of
 5    incurring double, multiple, or otherwise inconsistent obligations because of the
 6    interest.”
 7            In the present matter, decedent Carmen Mendez is alleged to have been a minor
 8    at the time of his death. (Dkt. No. 1, ¶18). The Complaint further alleges that
 9    decedent’s father, Jorge Mendez, Sr., is “one of Carmen Mendez’s successors-in-
10    interest.” (Dkt. No. 1, ¶5)(emphasis added). Jorge Mendez, Sr., also filed a Cal.
11    Code of Civ. Proc. § 377.32 declaration, under penalty of perjury, that his “status as
12    successor-in-interest is shared with Stephanie Beidleman, Carmen Mendez’s mother.”
13    (Dkt. No. 1-1, ¶5).
14            As such, Fed. R. Civ. P. Rule 19 requires the joinder of Stephanie Beidleman
15    as a necessary party. This Court must issue an order that Stephanie Beidleman be
16    made a party to this action pursuant to Fed. R. Civ. P. Rule 19(a)(2) and should stay
17    all proceedings pending that joinder.
18    III.    PLAINTIFFS FAIL TO STATE ANY COGNIZABLE CLAIMS AS
19            REQUIRED BY THE FEDERAL RULES AND THE HOLDINGS OF
20            TWOMBLY AND IQBAL
21            Pursuant to Fed. R. Civ. P. Rule 12(c), “[a]fter the pleadings are closed – but
22    early enough not to delay trial – a party may move for judgment on the pleadings.”
23            Rule 12(c) may be used to raise a defense of “failure to state a claim upon
24    which relief can be granted.” Fed. R. Civ. P. Rule 12(h)(2). As such, the essential
25    difference between Rules 12(c) and 12(b)(6) are that a Rule 12(b)(6) must be raised
26    prior to the filing of an answer. Dworkin v. Hustler Magazine, 867 F.2d 1188, 1192
27    (9th Cir. 1989). “The standard for deciding motions under Rule 12(b)(6) and Rule
28

                                                 2
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                   MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 11 of 25


 1    12(c) are the same.” Phillips Petroleum Co. v. Int'l Bhd. of Boilermakers, Local No.
 2    682, 251 F. Supp. 2d 1354 (S.D. Tex. 2003).
 3          In considering a motion to dismiss, “‘All allegations of material fact [in the
 4    complaint] are taken as true and construed in the light most favorable to the
 5    nonmoving party.’ ... Although ‘conclusory allegations of law and unwarranted
 6    inferences are insufficient’ to avoid a Rule 12(b)(6) dismissal.” Cousins v. Lockyer,
 7    568 F.3d 1063, 1067 (2009); Citing Silvas v. E*trade Mortgage Corp., 514 F.3d
 8    1001, 1003-04 (9th Cir. 2008) and Fields v. Legacy Health Sys., 413 F.3d 943, 950
 9    (9th Cir. 2005).
10          While “‘a complaint need not contain detailed factual allegations ... it must
11    plead ‘enough facts to state a claim to relief that is plausible on its face.’” Id. at
12    1067-8 (emphasis added); Citing Weber v. Department of Veterans Affairs, 512 F.3d
13    1178, 1181 (9th Cir. 2008) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
14    (U.S. 2007).
15          “[O]n a motion to dismiss, courts ‘are not bound to accept as true a legal
16    conclusion couched as a factual allegation’ ... Factual allegations must be enough to
17    raise a right to relief above the speculative level.” Twombly at 555.
18          “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not
19    need detailed factual allegations ... a plaintiff's obligation to provide the ‘grounds’ of
20    his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a
21    formulaic recitation of the elements of a cause of action will not do.” Twombly at
22    555 (emphasis added.)
23          “While legal conclusions can provide the framework of a complaint, they must
24    be supported by factual allegations.” Aschroft v. Iqbal, 556 U.S. 662, 664 (U.S.
25    2009) (emphasis added.)
26          In other words, the complaint must state enough facts to provide a cognizable
27    claim for relief. A complaint that simply recites the elements of a cause of action,
28    provides only conclusory allegations or fails to allege facts sufficient to state a claim
                                                  3
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                 MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 12 of 25


 1    for relief is not sufficient to survive a motion to dismiss or, in this case, a motion for
 2    judgment on the pleadings.
 3    IV.    THE CERES POLICE DEPARTMENT IS NOT A PROPER PARTY
 4           AND IS DUPLICATIVE OF SUING THE CITY OF CERES AND MUST
 5           BE DISMISSED FROM THIS LITIGATION WITH PREJUDICE
 6           “[M]unicipal departments and sub-units of local governments ... are not
 7    generally considered ‘persons’ within the meaning of Section 1983.” Mistriel v. Kern
 8    County, 2011 U.S. Dist. LEXIS 24579, *10 (E.D. Cal. 2011); See also Harvey v. City
 9    of Fresno, 2009 U.S. Dist. LEXIS 89519 (E.D. Cal. 2009) and Abeytia v. Fresno
10    Police Dep’t., 2009 U.S. Dist. LEXIS 49500 (E.D. Cal. 2009).
11           “Naming the [Ceres Police Department], which is a department of the City, as
12    a defendant is redundant to naming the [City of Ceres] as a defendant.” Abeytia at
13    *25. “Therefore, these departments and sub-units should be dismissed as improper
14    defendants under Section 1983.” Mistriel at *11.
15           Based on the aforementioned authority, not only is the Ceres Police Department
16    and improper party as it relates to section 1983 claims, as a department of the City the
17    claims against it are redundant to those claims against the City of Ceres. Therefore,
18    the Ceres Police Department must properly be dismissed from this litigation with
19    prejudice.
20    V.     PLAINTIFFS’ HAVE ALLEGED NO CLAIMS UPON WHICH RELIEF
21           MAY BE GRANTED AS TO CHIEF BRENT SMITH AND HE MUST BE
22           DISMISSED FROM THIS LITIGATION
23           Plaintiffs identify Defendant Brent Smith as “the Chief of Police of Defendants
24    City of Ceres and Ceres Police Department.” Plaintiffs further allege that “Defendant
25    Brent Smith is sued in his individual capacity.” (Dkt. No. 1, ¶14).
26
27
28    ///
                                                  4
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                  MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 13 of 25


 1           However, the allegations set forth by Plaintiffs against Chief Smith appear to
 2    be solely against him in his official capacity1, to wit, “Defendant Brent Smith, acting
 3    as Chief of Police, was a final policy-making authority,” (Dkt. No. 1, ¶ 27)(emphasis
 4    added), “knew or should have known that subordinate law enforcement officers ...
 5    were inadequately trained, supervised, or disciplined resulting from either the lack of
 6    proper training pursuant to policy, or the result of the lack of policy,” (Dkt. No. 1, ¶
 7    29)(emphasis added), “[was] or should have been on notice of these policies, customs
 8    or practices, or the inadequacy of the policies, customs or practices,” (Dkt. No. 1, ¶
 9    30)(emphasis added), “[was] or should have been on notice regarding ... policies,
10    customs or practices.” (Dkt. No. 1, ¶ 31)(emphasis added).
11           A suit against the Chief of Police in his official capacity is duplicative of a
12    claim against the public entity, City of Ceres, itself and the Chief must be dismissed
13    from this litigation in his official capacity. Kentucky v. Graham, 473 U.S. 159
14    (1985)[“an official capacity suit is ... to be treated as a suit against the entity .. It is
15    not a suit against the official personally ...”].
16           “[W]hen both an officer and the local government entity are named in a lawsuit
17    and the officer is named in his official capacity only, the officer is a redundant
18    defendant and may be dismissed.” Luke v. Abbot, 954 F. Supp. 202, 203 (C.D. Cal.
19    1997); See also Hillblom v. County of Fresno, 539 F. Supp. 2d 1192, 1202 (E. D. Cal.
20    2008).
21           Regarding the individual liability of Chief Smith, Plaintiffs have failed to
22    allege any causes of action against Chief Smith in his individual capacity or any
23    personal participation of the Chief as it relates to decedent Carmend Mendez’s
24    alleged constitutional violations. “Liability under section 1983 arises only upon a
25    showing of personal participation by the defendant.” Taylor v. List, 880 F.2d 1040,
26
             1
                 The Court should note that Plaintiffs have failed to enumerate any actual Monell causes of
27
      action in their Complaint and have only set forth allegations relating to possible Monell liability.
28
      Plaintiffs have failed to allege any causes of action against Chief Smith individually.
                                                         5
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                 MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 14 of 25


 1    1045 (9th Cir. 1989). “A supervisor is only liable for constitutional violations of his
 2    subordinates if the supervisor participated in or directed the violations, or knew of the
 3    violations and failed to act to prevent them. There is no respondeat superior liability
 4    under section 1983.” Id. Citing to Ybarra v. Reno Thunderbird Mobile Home
 5    Village, 723 F.2d 675, 680-81 (9th Cir. 1984).
 6           All of Plaintiffs’ claims in this regard are alleged only as issues with policies,
 7    customs, or practices or the lack thereof. To the extent that Plaintiffs seek to impute
 8    knowledge of other constitutional violations or establish a custom or practice, there
 9    must actually have been a finding of constitutional violations, simply listing off the
10    names of several settled lawsuits with allegations of violations and/or unsettled
11    pending litigation does not provide such findings. (Dkt. No. 1, ¶¶45(i)-(iii)).
12           As such, because Plaintiffs have sued the City of Ceres, the Chief must be
13    dismissed in his official capacity with prejudice. Because Plaintiffs have failed to
14    allege any claims against the Chief in his individual capacity, the Chief must be
15    dismissed in his individual capacity as well as further discussed below.
16    VI.    PLAINTIFFS’ SECOND AND THIRD CAUSES OF ACTION ARE
17           DUPLICATIVE AND ARE ALLEGED BY PARTIES THAT LACK
18           STANDING TO BRING SUCH CLAIMS
19           Plaintiffs Second and Third causes of action are alleged by “Jorge Mendez, Sr.,
20    Jorge Mendez, Jr., Kyland Riley, Rosario Sanchez, Bertha Mendez, and Domingo
21    Mendez” (Dkt. No. 1, ¶¶39, 44) for violations of their right of intimate association
22    under the First and Fourteenth Amendments. (Dkt. No. 1, ¶¶41, 46).
23           Such claims are analyzed “in the same manner regardless of whether we
24    characterize it under the First or Fourteenth Amendments ...” Mann v. City of
25    Sacramento, 2018 U.S. App. LEXIS 25462, *6, ___ Fed. Appx. ___, (9th Cir. 2018).
26    As such, these claims are duplicative of one another. Further, as set forth and argued
27    herein, such claims are not available to Rosario Sanchez (aunt), Bertha Mendez
28    (grandmother) or Domingo Mendez (grandfather).
                                                 6
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                  MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 15 of 25


 1          A.     Plaintiffs’ Third Cause of Action is Duplicative of their Second
 2                 Cause of Action and Must be Dismissed
 3          Plaintiffs bring two causes of action alleging the right of intimate assocation
 4    under the Fourteenth (second claim) and First (third claim) Amendments. Those
 5    claims are duplicative of one another, to wit, “we analyze the right of intimate
 6    association in the same manner regardless whether we characterize it under the First
 7    or Fourteenth Amendments ...” Mann, supra, at *6. As such, Plaintiffs’ Third claim
 8    for relief must be dismissed with prejudice.
 9          B.     The Aunt, Grandfather and Grandmother of Decedent Lack
10                 Standing to Bring Claims Under Either Cause of Action
11          Certain Plaintiffs have been identified as the aunt, grandmother and grandfather
12    of decedent Carmen Mendez. Those Plaintiffs are Rosario Sanchez (aunt), Bertha
13    Mendez (grandmother) and Domingo Mendez (grandfather). (Dkt. No. 1, ¶¶9-11).
14    These parties bring multiple claims throughout this lawsuit, including the Second and
15    Third causes of action for the right of intimate association under the Fourteenth and
16    First Amendments.
17          As set forth above, “[b]ecause we analyze the right of intimate association in
18    the same manner regardless of whether we characterize it under the First or
19    Fourteenth Amendments, Ward necessarily rejected any argument that adult, non-
20    cohabitating siblings enjoy a right to intimate association.” Mann, supra, at *6.
21          In fact, “[f]ew close relationships - even between blood relatives - can serve as
22    a basis for asserting ... loss of companionship claims.” Wheeler v. City of Santa
23    Clara, 894 F.3d 1046, 1058 (9th Cir. 2018); Citing Ward v. City of San Jose, 967
24    F.2d 280, 284 (9th Cir. 1991). While “[a] decedent’s parents and children generally
25    have the right to assert substantive due process claims under the Fourteenth
26    Amendment” Hayes v. County of San Diego, 736 F.3d 1223, 1229-30 (9th Cir. 2013),
27    “this right does not extend to other family members, such as great aunts ... or
28    ‘creatures of state law ... such as legal guardians.” Piper, supra, at 507.
                                                7
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                 MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 16 of 25


 1          Plaintiffs Rosario Sanchez, Bertha Mendez and Domingo Mendez must not
 2    only be dismissed from the Second and Third causes of action, these Plaintiffs must
 3    be dismissed from this litigation entirely as set forth herein.
 4    VII. PLAINTIFFS’ FOURTH CAUSE OF ACTION BROUGHT UNDER
 5          ARTICLE I § 13 OF THE CALIFORNIA CONSTITUTION MUST BE
 6          DISMISSED WITH PREJUDICE
 7          Plaintiff Estate of Carmen Mendez brings Plaintiffs’ Fourth (unreasonable
 8    force) cause of action based on a violation of decedent’s rights secured by Article I,
 9    § 13 of the California Constitution. (Dkt. No. 1, ¶51).
10          However, “Plaintiff[s’] claims under California Constitution Article I, Section
11    13, are not viable because that provision does not provide a cause of action for
12    monetary damages.” Ohlsen v. County of San Joaquin, 2008 U.S. Dist. LEXIS 44566
13    (E.D. Cal. June 3, 2008); Citing Brown v. County of Kern, 2008 U.S. Dist LEXIS
14    14216, *50 (E.D. Cal. Feb. 26, 2008)(“Neither the plain language of the article I,
15    section 13, nor the available legislative history indicate an intent on behalf of the
16    California Legislature to permit the recovery of monetary damages for its violation.”)
17    See also Sanchez v. City of Fresno, 914 F. Supp. 2d 1079, 1115 (E.D. Cal.
18    2012)(“California law does not provide for a direct cause of action for damages for
19    violation of the California Constitutional protection against unreasonable searches
20    and seizures”) and Rivera v. Cty. of San Diego, 2016 U.S. Dist. LEXIS 194314, *27
21    (C.D. Cal. Dec. 5, 2016)(“the Court dismisses Plaintiff’s damages claim under Art.
22    I, § 13 of the California Constitution because California law does not recognize this
23    cause of action.”)
24          Therefore, Plaintiffs’ Fourth cause of action, alleged as a claim under
25    California Constitution Article I, Section 13, must be dismissed. “Because it would
26    be impossible to award Plaintiff relief under this claim, the Court finds that
27    amendment would be futile.” Rivera at *27. As such, this cause of action must be
28    dismissed with prejudice.
                                                 8
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                 MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 17 of 25


 1    VIII. PLAINTIFFS, OTHER THAN ESTATE OF CARMEN MENDEZ, HAVE
 2          NO VIABLE CLAIMS UNDER THE BANE ACT
 3          Plaintiffs’ Fifth cause of action for violations of the Bane Act (Cal. Civ. Code
 4    § 52.1(b)) appears to be an attempt to allege two Bane Act claims, one by the
 5    decedent (Dkt. No. 1, ¶56), which is a proper allegation, and one by all other
 6    Plaintiffs (Dkt. No. 1, ¶63), which is not.
 7          The Bane Act claim asserted by “Plaintiffs Jorge Mendez, Sr., Jorge Mendez,
 8    Jr., Kyland Riley, Rosario Sanchez, Bertha Mendez, and Domingo Mendez” (Dkt. No.
 9    1, ¶63) seeks recovery for alleged threats and violence against decedent rather than
10    themselves, which is wholly improper.
11          “The Bane Act ... provides that a person may bring a cause of action ‘in his or
12    her own name and on his or her own behalf’ against anyone who ‘interferes by
13    threats, intimidation or coercion, with the exercise or enjoyment’ of any constitutional
14    or statutory right ... It clearly provides for a personal cause of action for the victim
15    of a hate crime ... it is limited to plaintiffs who themselves have been the subject of
16    violence or threats.” Bay Area Rapid Transit District v. Superior Court of Alameda
17    County, 38 Cal. App. 4th 141, 144 (9th Cir. 1995) (emphasis added).
18          A claim for violation of Civil Code § 52.1 “permits an individual to sue for
19    damages where his or her constitutional rights are violated.” City of Simi Valley v.
20    Superior Court, 111 Cal. App. 4th 1077, 1085-86 (9th Cir. 2003) (emphasis added).
21          In other words, the Bane Act does not provide a right of action for anyone other
22    than decedent as it relates to decedent’s own personal cause of action as the
23    individual who were actually subjected to the alleged violence, threats or intimidation
24    alleged to have interfered with their constitutional rights as set forth by the authority
25    in Bay Area Rapid Transit District.
26          Further, the Bane Act requires more than a Constitutional violation, it requires
27    the specific intent to deprive a person of a violation of the Constitutional right
28    alleged. Reese v. City of Sacramento, 888 F.3d 1030, 1045 (9th Cir. 2018). In the
                                                 9
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                 MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 18 of 25


 1    present matter, such allegations are raised only with regard to Estate of Carmen
 2    Mendez. There are no such allegations as it relates to Plaintiffs Jorge Mendez, Sr.,
 3    Jorge Mendez, Jr., Kyland Riley, Rosario Sanchez, Bertha Mendez, and Domingo
 4    Mendez.
 5           As such, this cause of action must be dismissed with prejudice as it relates to
 6    Plaintiffs Jorge Mendez, Sr., Jorge Mendez, Jr., Kyland Riley, Rosario Sanchez,
 7    Bertha Mendez, and Domingo Mendez.
 8           Because the aunt (Rosario Sanchez), grandmother (Bertha Mendez) and
 9    grandfather (Domingo Mendez) have failed to allege any claims upon which relief
10    may be granted, these Plaintiffs must be dismissed from this litigation entirely. Such
11    dismissal should be with prejudice because further amendment would be futile.
12    IX.    PLAINTIFFS’ DUPLICATIVE, SUPERFLUOUS AND UNNECESSARY
13           ALLEGATIONS AT PAGES 12 THROUGH 14 SHOULD BE
14           DISMISSED AND/OR STRICKEN
15           Between their Ninth and Tenth causes of action, specifically at pages 12
16    through 14, Plaintiffs’ appear to have alleged duplicative claims for “Unreasonable
17    Force” and “Right of Familial Association, Companionship, and Society.”
18           This Court has authority to strike redundant, immaterial, impertinent, or
19    scandalous matter from the pleadings. Whittlestone, Inc. v. Handi-Craft Co., 618
20    F.3d 970, 973 (9th Cir. 2010), quoting Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527
21    (9th Cir. 1993). “Superfluous historical allegations are [also] a proper subject of a
22    motion to strike.” Fantasy at 1527.
23           Regardless of whether the claims are duplicative of existing claims, or
24    repetitive allegations to support Plaintiffs’ Bane Act claim, the superfluous
25    allegations at paragraphs 56 through 68 of the Complaint should be dismissed as
26    duplicative or, in the alternative, stricken from the pleadings.
27
28    ///
                                                10
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                  MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 19 of 25


 1    X.    PLAINTIFFS’ MONELL CLAIMS FAIL TO STATE A CLAIM UPON
 2          WHICH RELIEF MAY BE GRANTED
 3          Plaintiffs allege that the unreasonable force against Carmen Mendez resulted
 4    because Doe Defendants “were inadequately trained, supervised, or disciplined ...”
 5    (Dkt. No. 1, ¶¶29, 36) and, confusingly, that the inadequate training was the result of
 6    “either the lack of proper training, pursuant to policy, or the result of the lack of
 7    policy concerning the use of excessive and unreasonable force against persons
 8    contacted.” (Dkt. No. 1, ¶¶29, 36). Plaintiffs label their allegations as “Policy or
 9    Custom Allegations” (Dkt. No. 1, 5:9) but allege only policy issues regarding
10    training.
11          When an individual sues a local government for violation of his constitutional
12    rights, the municipality is liable only if the individual can establish that the
13    municipality “had a deliberate policy, custom, or practice that was the ‘moving force’
14    behind the constitutional violation he suffered.” Galen v. County of Los Angeles, 477
15    F.3d 652, 667 (9th Cir. 2007) (quoting Monell v. Dep't of Soc. Servs., 436 U.S. 658,
16    694-95 (U.S. 1978)).
17          Pursuant to the holding in Monell, a local government is not liable under 42
18    USC § 1983 for a deprivation of plaintiff’s constitutional interests unless “some
19    official policy, ‘causes’ an employee to violate another's constitutional rights ... that
20    language cannot be easily read to impose liability vicariously on governing bodies
21    solely on the basis of the existence of an employer-employee relationship with a
22    tortfeasor.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978) (emphasis
23    added). “[A] municipality cannot be held liable under § 1983 on a respondeat
24    superior theory.” Monell at 691.
25          As set forth above, Plaintiffs allege that a policy, or lack thereof, regarding
26    training has resulted in inadequate training, supervision, or discipline. None of
27    Plaintiffs’ allegations state sufficient factual allegations to support a Monell claim.
28

                                                 11
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                 MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 20 of 25


 1           A.     Plaintiffs’ Monell Claim Based on Training Fails to State a Claim
 2                  Upon which Relief may be Granted
 3           A local government entity “may not be sued under § 1983 for an injury
 4    inflicted solely by its employees or agents.” Monell v. Department of Social Services,
 5    436 U.S. 658, 694 (1978). A municipality is liable only if the individual can establish
 6    that the municipality “had a deliberate policy, custom, or practice that was the
 7    ‘moving force’ behind the constitutional violation he suffered.” Id. at 694-95;
 8    Whitaker v. Garcetti, 486 F.3d 572, 581 (9th Cir. 2007); Galen v. Cty. of Los Angeles,
 9    477 F.3d 652, 667 (9th Cir. 2007). To hold a public entity liable, a plaintiff must
10    demonstrate that the unlawful governmental action was part of the public entity’s
11    policy or custom, and that there is a nexus between the specific policy or custom and
12    the plaintiff’s injury. Monell at 694-695.
13           To withstand a motion for judgment on the pleadings, allegations in a
14    complaint “may not simply recite the elements of a cause of action, but must contain
15    sufficient allegations of underlying facts” and those facts “must plausibly suggest an
16    entitlement to relief.” AE ex rel. Hernandez v. Cty. of Tulare, 666 F.3d 631, 637 (9th
17    Cir. 2012). Plaintiff is required “to identify a municipal ‘policy’ or ‘custom’ that
18    caused the plaintiff’s injury.” Bd. of Cnt. Comm’rs v. Brown, 520 U.S. 397, 403
19    (1997) (citing Monell, 436 U.S. at 694; Pembaur v. Cincinnati, 475 U.S. 469, 480-81
20    (1986) and City of Canton v. Harris, 489 U.S. 378, 389 (1989)).
21           “[T]he inadequacy of police training may serve as the basis for § 1983 liability
22    only where the failure to train amounts to deliberate indifference to the rights of
23    persons with whom the police come into contact,” and the policy was “the moving
24    force [behind] the constitutional violation.” Bd. of Cnt. Comm’rs, supra, at 388-389.
25    “[T]he need for more or different training [must be] so obvious, and the inadequacy
26    so likely to result in the violation of constitutional rights, that the policymakers of the
27    city can reasonably said to have been deliberately indifferent to the need.” Id. at 390.
28

                                                  12
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                 MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 21 of 25


 1          “Proof of a single incident of unconstitutional activity is not sufficient to
 2    impose liability under Monell ...” City of Okla. City v. Tuttle, 471 U.S. 808, 823-24
 3    (1985); Merritt v. Cty. of Los Angeles, 875 F.2d 765, 770 (9th Cir. 1989). Sporadic
 4    and unrelated incidents are also insufficient to impose liability under Monell.
 5    Cangress v. City of Los Angeles, 2016 U.S. Dist. LEXIS 192571, *20 (C.D. Cal. Mar.
 6    22, 2016); Meehan v. Cty. of Los Angeles, 856 F.2d 102, 107 (9th Cir. 1988);
 7    Henderson v. City & Cty. of San Francisco, 2006 U.S. Dist. LEXIS 87262, *23 (N.D.
 8    Cal. Dec. 1, 2006).
 9          In asserting a Monell failure-to-train theory, the Plaintiffs are required to
10    “identif[y] the challenged policy/custom, explai[n] how the policy/custom was
11    deficient, explai[n] how the policy/custom caused the [decedent’s] harm, and reflec[t]
12    how the policy/custom amounted to deliberate indifference, i.e. explai[n] how the
13    deficiency involved was obvious and the constitutional injury was likely to occur.”
14    Young v. City of Visalia, 687 F. Supp. 2d 1141, 1149 (E.D. Cal. 2009).
15          As set forth above, Plaintiffs’ allegations fall far short, alleging only that
16    inadequate training resulted in the use of unreasonable force which then resulted in
17    the violation of decedent’s rights. “In light of Iqbal, it would seem that the prior
18    Ninth Circuit pleading standard for Monell claims (i.e. ‘bare allegations’) is no longer
19    viable.” Id. at 1148.
20          Other courts in this circuit have held that such generic and conclusory
21    allegations, as alleged by the Plaintiffs here, are insufficient under Iqbal to state a
22    claim for relief. See e.g. Jarreau-Griffin v. City of Vallejo, 2013 U.S. Dist. LEXIS
23    172886, *20 (E.D. Cal. Dec. 9, 2013)[“Plaintiffs’ allegations track the elements of a
24    claim for municipal liability ... [b]ut they do not plead with specificity the
25    inadequacies of City’s training practices”; Canas v. City of Sunnyvale, 2011 U.S.
26    Dist. LEXIS 4942, *17-18 (N.D. Cal. Jan. 19, 2011)[“Plaintiffs allege no facts
27    supporting their conclusion that the City maintains an official policy of subjecting
28    people to the unreasonable use of force or failing to train employees adequately in the
                                                13
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                 MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 22 of 25


 1    use of deadly force, nor do Plaintiffs explain how the alleged policies led Officers []
 2    to deprive the Decedent of his Fourth Amendment rights”]; Mong Kim Tran v. City
 3    of Garden Grove, 2012 U.S. Dist. LEXIS 15606, *11 (C.D. Cal. Feb. 7, 2012)[“Like
 4    the Young and Canas plaintiffs, Plaintiff does not plead with any specificity what the
 5    insufficient practices were, how they were deficient, or how they specifically caused
 6    Plaintiff harm. Plaintiff’s threadbare assertions in the FAC are insufficient”]; and
 7    Duenas v. Cty. of Imperial, 2015 U.S. Dist. LEXIS 182191, *9-10 (S.D. Cal. Mar. 9,
 8    2015) [“Plaintiff’s list contains no ‘allegations of underlying facts,’ and therefore has
 9    failed to meet the federal pleadings standard”].
10          In the present matter, Plaintiffs’ allegations are insufficient to survive a Rule
11    12 motion and Plaintiffs’ Monell claims must be dismissed.
12          B.     Plaintiffs’ Allegations of a Lack of Policy Fail to State a Claim Upon
13                 which Relief may be Granted
14          To the extent that Plaintiffs are alleging a lack of policy caused the alleged
15    constitutional violations, not only does such an argument suffer the same deficiencies
16    as those set forth above, such an argument also amounts to allegations of a single
17    incident of unconstitutional activity which is insufficient to impose liability under
18    Monell. Tuttle, supra, at 823-24.
19          In addition, Plaintiffs’ listed of the names of several lawsuits in their Complaint
20    (Dkt. No. 1, ¶¶30(i)-(iii)) that resulted in no finding of any constitutional violations
21    because they were either settled or are pending litigation. “[L]awsuits alone are
22    unsubstantiated allegations that are not evidence of an unconstitutional policy.”
23    Cangress, supra, at *23-24. This too is insufficient to impose liability under Monell
24    because this is not evidence of any constitutional violation and cannot serve as a basis
25    for a “persistent and widespread” policy that the City has established practices that
26    led to Plaintiffs’ injuries. Even if they could, sporadic and unrelated incidents are
27    insufficient to impose liability under Monell. Cangress, supra, at *20.
28

                                                 14
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                 MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 23 of 25


 1           As such, Plaintiffs’ Monell claim based upon allegations of a lack of policy
 2    fails to state a claim upon which relief may be granted and City of Ceres is entitled
 3    to dismissal of this claim.
 4           C.    Plaintiffs’ Monell Claim Based on Supervisory Liability Fails to
 5                 State a Claim Upon which Relief may be Granted
 6           “A defendant may be held liable as a supervisor under § 1983 ‘if there exists
 7    either (1) his or her personal involvement in the constitutional deprivation, or (2) a
 8    sufficient causal connection between the supervisor’s wrongful conduct and the
 9    constitutional violation.’” [citations omitted]. Starr v. Baca, 652 F.3d 1202, 1207
10    (9th Cir. 2010). In other words, section 1983 actions can be maintained against
11    supervisors “as long as a sufficient causal connection is present.” Id.
12           With regard to the requisite causal connection, “[a] supervisor can be liable in
13    his individual capacity for his own culpable action or inaction in the training,
14    supervision, or control of his subordinates; for his acquiescence in the constitutional
15    deprivation; or for conduct that showed a reckless or callous indifference to the rights
16    of others.” Id.
17           As set forth above, Plaintiffs have failed to identify any personal involvement
18    of Chief Brent Smith and have failed to allege a causal connection between any
19    wrongful conduct of Chief Brent Smith and the constitutional violations alleged. As
20    such, Plaintiffs’ Monell claim based upon supervisory liability fails to state a claim
21    upon which relief may be granted and Chief Brent Smith is entitled to dismissal of
22    this claim and dismissal from this litigation.
23    XI.    CONCLUSION
24           As set forth and argued above, this Court should properly dismiss Defendants
25    Ceres Police Department and Chief Brent Smith from this litigation and should
26    properly dismiss Plaintiffs’ Rosario Sanchez, Bertha Mendez and Domingo Mendez,
27    the aunt, grandmother and grandfather of decedent, which all lack standing to bring
28    the claims alleged by them.
                                                15
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                  MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 24 of 25


 1           Plaintiffs’ Monell claims are insufficient to survive a motion to dismiss (and,
 2    therefore, insufficient to survive a motion for judgment on the pleadings) and must
 3    be dismissed.
 4           Plaintiffs’ Fourth claim alleging violations of Article I, Section 13 of the
 5    California Constitution must be dismissed with prejudice as such violations do not
 6    provide for monetary damages and California law does not recognize such causes of
 7    action.
 8           Plaintiffs’ duplicative Third claim for relief must be dismissed and the Fifth
 9    claim alleging Bane Act violations must be dismissed as to all Plaintiffs except for
10    decedent’s estate.
11           Further, as set forth above, Plaintiffs have failed to join a necessary party, to
12    wit, Stephanie Beidleman, the mother of decedent and the Court must order that she
13    be joined in this litigation.
14           Defendants respectfully request an order of this Court for the relief sought
15    herein and GRANTING Defendant’s motion for judgment on the pleadings its
16    entirety and without further leave to amend, and for a stay pending joinder of the
17    necessary party.
18
19    DATED: February 21, 2019          FERGUSON, PRAET & SHERMAN, APC
20                                      /s/ Allen Christiansen
                                        Allen Christiansen, SBN 263651
21                                      Attorneys for Defendant City of Ceres, Ceres Police
                                        Department and Brent Smith
22
23
24
25
26
27
28

                                                16
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                 MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-1 Filed 02/21/19 Page 25 of 25


 1                                  PROOF OF SERVICE
 2
      STATE OF CALIFORNIA, COUNTY OF ORANGE
 3
            I, Cathy Sherman, am employed in the aforesaid County, State of California;
 4    I am over the age of 18 years and not a party to the within action. My business
      address is 1631 East 18th Street, Santa Ana, California 92705-7101.
 5
          On February 21, 2019, I served the foregoing DEFENDANT’S NOTICE OF
 6    MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS
      PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(C);
 7    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
      THEREOF; [PROPOSED] ORDER; on the interested parties in this action:
 8
      A. Peter Rausch, Jr., Esq.
 9    Law Offices of A. Peter Rausch, Jr.
      1930 Tienda Drive, Suite 106
10    Lodi, CA 95242
      Attorney for Plaintiffs
11
      Paul H. Masuhara, Esq.
12    Law Office of Mark E. Merin
      1010 F Street, Suite 300
13    Sacramento, CA 95814
      Attorney for Plaintiffs
14
15          (By Mail) I placed such envelope for deposit in accordance with office
            practice, sealed, with postage thereon fully paid and the correspondence to be
16          deposited in the United States mail at Santa Ana, California on the same day.
17          (By Facsimile Service) I caused such envelope/document to be delivered via
            facsimile to the office of the addressee.
18
      XXX (By e-filing) The above noted individuals are registered with the Court to
19        receive notice of electronically filed documents. Per ECF rules, hard copies
          must be served only on parties who are not set up for electronic notification.
20
21    XXX (Federal) I declare under penalty of perjury that the foregoing is true and
          correct, and that I am employed in the office of a member of the bar of this
22        Court at whose direction the service was made.
23    Executed on February 21, 2019, at Santa Ana, California.
24
                                                   /s/ Cathy Sherman
25                                                 Cathy Sherman
26
27
28

                                              17
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                 MOTION FOR JUDGMENT ON THE PLEADINGS
